DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 9, 2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-13, 16, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0184470 (Gorek) in view of U.S. Patent No. 5,505,731 (Tornier) and U.S. Patent Application Publication No. 2009/0312804 (Gamache).
Regarding claim 1, Gorek discloses a spinal fusion system (200), comprising: a first fastener (210) with a head portion (214) and a shaft (212) coupled to the head portion, wherein the head portion includes a second opening (216), wherein the head portion has a cylindrical shape (see Figs. 4A-5A), and wherein at least a portion of the shaft is threaded (213); and a second fastener (220) with a protrusion (224) for 

    PNG
    media_image1.png
    296
    408
    media_image1.png
    Greyscale

Regarding claim 25, Gorek discloses wherein the second opening extends through the head portion from a first end to a second end (opening 216 extends from one end of head portion through to an opposite end of the head portion, see Figs. 5 and 5A).  
Regarding claim 10, Gorek discloses wherein the second opening extends along the head portion in a second direction (the second direction defined by the longitudinal axis of the bore 216 along which fastener 220 is inserted, see Figs. 4A-5B).  
Regarding claim 12, Gorek discloses wherein the threaded portion (223) extends between a second end of the shaft and the attachment portion (threaded portion 223 extends between distal end of shaft and attachment portion).
claim 13, Gorek discloses wherein the attachment portion comprises: the protrusion (224) of the second fastener and wherein the protrusion extends away from a portion of the attachment portion (protrusion 224 extends away from neck portion of the attachment portion, see marked-up Fig. 6 above).
Regarding claim 21, Gorek discloses wherein the first fastener (210) further comprises: a neck extending away from the head portion and coupled to the shaft (see marked-up Fig. 5A below), and wherein the second opening (216) extends through the head portion perpendicular to the neck (second opening extends along axis L4 while the neck extends along axis L3, and L4 and L3 are perpendicular to each other, see paragraph [0041] and Figs. 4A-6).

    PNG
    media_image2.png
    301
    407
    media_image2.png
    Greyscale

Regarding claim 23, Gorek discloses wherein the attachment portion, the threaded portion, and the protrusion form a one-piece construct (fastener 220 is shown as a one-piece construct and no separate parts are disclosed).
Regarding claim 24, Gorek discloses wherein the head portion of the first fastener forms a continuous exterior surface that completely surrounds the second opening (second opening 216 is completely surrounded by a continuous exterior surface of head portion 214, see Figs. 5 and 5A, e.g.).
claim 1), wherein the first opening extends through the head portion at a position between the first end and the second end and into the second opening (claim 25), wherein the first opening extends through the head portion in a first direction (claim 9), wherein the first opening is threaded and wherein the first opening intersects the second opening (claim 10), and wherein the system further comprises: a set screw received within the first opening for engaging a portion of the second fastener (claim 11), wherein a set screw is inserted and pressingly engages the protrusion of the second fastener (claim 16), wherein the head portion of the first fastener forms a continuous exterior surface that completely surrounds the first opening (claim 24).  However, Gorek discloses that alternate structures may be used to affix the first and second bone screws 210/220, including clamps (see paragraph [0042]).  Additionally, Tornier discloses a spinal fusion system (see Fig. 1) including a first fastener (1) and a second fastener (4), wherein the first fastener includes a head portion (1b) with a first opening (1g) and a second opening (1f), wherein the second opening extends through the head portion from a first end to a second end (opening 1f extends from one end of head portion through to an opposite end of the head portion, see Fig. 1), wherein the first opening extends through the head portion at a position between the first end and the second end and into the second opening (see Fig. 1 and col. 2, lines 14-16), wherein the first opening extends through the head portion in a first direction (along axis B-B), wherein the first opening is threaded (to receive set screw 5) and wherein the first opening intersects the second opening (see Fig. 1 and col. 2, lines 14-16), and wherein the system further comprises: a set screw (5) received within the first opening for pressingly engaging a portion of the 
Gorek in view of Tornier fails to suggest the protrusion has a spherical shape and the second fastener having at least a portion of the attachment portion extend away from the protrusion on a side opposite the shaft (claim 1), and wherein the spherical protrusion is received completely within the second opening (claim 26).  However, Gamache discloses an adjustable implant assembly (100) for use in bone fixation methods (see paragraph [0006], e.g.) comprising a first fastener (110) with a head portion (130) having a second opening (132); and a spinal fixation element (160; can be any implant attachable to bone, see paragraph [0020]) with a protrusion (140) for engaging the head portion of the first fastener such that the protrusion is positioned In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  The examiner notes Applicant’s own specification does not describe a purposeful function to the existence of an attachment portion on a side of the protrusion opposite the shaft (see page 21, line 24 – page 22, line 27 of the present specification).
Regarding claim 22, it would be obvious to modify the first fastener of Gorek such that the first opening extends along a first direction parallel to the longitudinal axis of the screw shaft of Gorek as Tornier suggests that the first direction (B-B) of the first opening (1g) be parallel to the longitudinal axis (A-A) of the screw shaft (1a) (see col. 2, lines 14-16).  Such a configuration in Gorek would result in the first direction extending .
Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gorek in view of Tornier and Gamache, and further in view of U.S. Patent Application Publication No. 2007/0043355 (Bette).
Gorek in view of Tornier and Gamache fails to suggest wherein the shaft of the first fastener further comprises: an attachment portion positioned at a first end of the shaft; and wherein the threaded portion extends between a second end of the shaft and the attachment portion (claim 4); wherein the first fastener further comprises:  a neck extending away from the head portion and coupled to the shaft, and wherein the neck receives the attachment portion of the shaft to couple the head portion to the shaft (claim 5); wherein the neck further comprises: two arms positioned parallel to each other to form a channel to receive the attachment portion; a hinge member; and an opening in at least one arm to receive the hinge member, wherein the hinge member passes through the attachment portion (claim 6); wherein the neck extends away from the head portion and is coupled to the shaft on a second end and coupled to the head portion a first end (claims 7 and 8), and wherein the head portion is angled relative to a longitudinal axis of the shaft (claim 7); wherein the neck is tapered from the head portion to the shaft (claim 8).  However, Bette discloses a spinal implant system (1) including a first fastener (3/4) that comprises a shaft portion (3), a neck portion (41), and a head portion (42), wherein the shaft of the first fastener further comprises: an attachment portion (7) positioned at a first end of the shaft and a threaded portion (9)  wherein the neck receives the attachment portion of the shaft to couple the head portion to the shaft (neck 41 received attachment portion 9, see Fig. 1); wherein the neck further comprises: two arms (410) positioned parallel to each other to form a channel to receive the attachment portion (see paragraph [0052]); a hinge member (6); and an opening (414) in at least one arm to receive the hinge member, wherein the hinge member passes through the attachment portion (7); wherein the neck extends away from the head portion and is coupled to the shaft on a second end and coupled to the head portion a first end (neck 41 is coupled at a first end to head portion 42 and extends away such that it is coupled to a shaft 7/9 on a second end, see Fig. 1), and wherein the head portion is angled relative to a longitudinal axis of the shaft (as the head is pivoted relative to the shaft along the longitudinal axis of the hinge member, see Fig. 4, e.g.); wherein the neck is tapered from the head portion to the shaft (tapering of neck 41 towards shaft 3, see Figs. 1 and 2; tapering of arms 410 from walls 412/413, e.g.).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the first fastener of Gorek to have the shaft and head be coupled by a neck, attachment portion, and hinge member such that the head can pivot relative to the shaft as suggested by Bette because Gorek suggests a range of angular relationships may exist between the first fastener and second fastener (see Gorek, paragraph [0041]), and utilizing the pivoting mechanism suggested by Bette allows for positioning of the second fastener relative to the first 
Response to Arguments
Applicant’s arguments with respect to claims 1, 4-13, 16, and 21-26 have been considered but are moot in view of the new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773